Exhibit 10.1

 

 

CREDIT AGREEMENT

dated as of

November 2, 2016

among

SYSCO CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

THE GUARANTORS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

GOLDMAN SACHS BANK USA,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

* * *

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

TD SECURITIES (USA) LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     16   

SECTION 1.03

 

Terms Generally

     16   

SECTION 1.04

 

Accounting Terms; GAAP

     17   

ARTICLE II The Credits

     17   

SECTION 2.01

 

Commitments

     17   

SECTION 2.02

 

Loans and Borrowings

     18   

SECTION 2.03

 

Requests for Borrowings

     18   

SECTION 2.04

 

Reserved

     19   

SECTION 2.05

 

Letters of Credit

     19   

SECTION 2.06

 

Funding of Borrowings

     23   

SECTION 2.07

 

Reserved

     24   

SECTION 2.08

 

Interest Elections

     24   

SECTION 2.09

 

Termination and Reduction of Commitments

     25   

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

     26   

SECTION 2.11

 

Prepayment of Loans

     27   

SECTION 2.12

 

Fees

     27   

SECTION 2.13

 

Interest

     28   

SECTION 2.14

 

Alternate Rate of Interest

     29   

SECTION 2.15

 

Increased Costs

     29   

SECTION 2.16

 

Break Funding Payments

     31   

SECTION 2.17

 

Taxes

     31   

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     35   

SECTION 2.19

 

Mitigation Obligations Replacement of Lenders

     36   

SECTION 2.20

 

Increase in Commitments

     37   

SECTION 2.21

 

Extension of Maturity Date

     39   

SECTION 2.22

 

Defaulting Lenders

     39   

ARTICLE III Representations and Warranties

     42   

SECTION 3.01

 

Organization; Powers

     42   

SECTION 3.02

 

Authorization; Enforceability

     42   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     42   

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     43   

SECTION 3.05

 

Properties

     43   

SECTION 3.06

 

Litigation and Environmental Matters

     43   

SECTION 3.07

 

Subsidiaries

     44   

SECTION 3.08

 

Compliance with Laws and Agreements

     44   

SECTION 3.09

 

Investment Company Status

     44   

SECTION 3.10

 

Taxes

     44   

SECTION 3.11

 

ERISA

     44   

SECTION 3.12

 

Accuracy of Information

     44   

SECTION 3.13

 

OFAC; USA Patriot Act

     45   

SECTION 3.14

 

EEA Financial Institutions

     45   

 

i



--------------------------------------------------------------------------------

ARTICLE IV Conditions

     45   

SECTION 4.01

 

Effective Date

     45   

SECTION 4.02

 

Each Credit Event

     46   

ARTICLE V Affirmative Covenants

     47   

SECTION 5.01

 

Financial Statements; Ratings Change and Other Information

     47   

SECTION 5.02

 

Notices of Material Events

     48   

SECTION 5.03

 

Existence; Conduct of Business

     49   

SECTION 5.04

 

Payment of Obligations

     49   

SECTION 5.05

 

Maintenance of Properties; Insurance

     49   

SECTION 5.06

 

Books and Records; Inspection Rights

     49   

SECTION 5.07

 

Compliance with Laws

     49   

SECTION 5.08

 

Use of Proceeds

     50   

SECTION 5.09

 

Guarantors

     50   

ARTICLE VI Negative Covenants

     51   

SECTION 6.01

 

Liens

     51   

SECTION 6.02

 

Sale and Leaseback Transactions

     53   

SECTION 6.03

 

Ratio of Consolidated EBITDA to Consolidated Interest Expense

     53   

SECTION 6.04

 

Consolidation, Merger or Acquisition

     53   

SECTION 6.05

 

Dispositions

     53   

ARTICLE VII Events of Default

     53   

SECTION 7.01

 

Events of Default

     53   

SECTION 7.02

 

Cash Collateral

     55   

ARTICLE VIII Guarantee

     56   

SECTION 8.01

 

Guarantee of the Obligations

     56   

ARTICLE IX The Administrative Agent

     57   

ARTICLE X Miscellaneous

     59   

SECTION 10.01

 

Notices

     59   

SECTION 10.02

 

Waivers; Amendments

     60   

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     61   

SECTION 10.04

 

Successors and Assigns

     63   

SECTION 10.05

 

Survival

     66   

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     67   

SECTION 10.07

 

Severability

     67   

SECTION 10.08

 

Right of Setoff

     67   

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     68   

SECTION 10.10

 

WAIVER OF JURY TRIAL

     68   

SECTION 10.11

 

Headings

     69   

SECTION 10.12

 

Confidentiality

     69   

SECTION 10.13

 

Interest Rate Limitation

     69   

SECTION 10.14

 

Reserved

     70   

SECTION 10.15

 

USA Patriot Act

     70   

SECTION 10.16

 

Independence of Covenants

     70   

SECTION 10.17

 

No Advisory or Fiduciary Responsibility

     70   

SECTION 10.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     70   

SECTION 10.19

 

Waiver of Notice of Termination Under Existing Credit Agreement

     71   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01 — Existing Letters of Credit

Schedule 2.01 — Commitments and Letter of Credit Commitments

Schedule 3.07 — Subsidiaries

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Joinder

Exhibit C — Form of Borrowing Request

Exhibit D — Form of Letter of Credit Request

Exhibit E — Form of Interest Election Request

Exhibit F — Forms of U.S. Tax Compliance Certificates

 

iii



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (the “Agreement”) effective as of November 2, 2016, among
Sysco Corporation, a Delaware corporation, the subsidiaries designated as
guarantors herein, the Lenders party hereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

For and in consideration of the premises and the promises herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged by each party hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” has the meaning assigned to such term in Section 6.04.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder and any successor thereto
appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for an interest period
of one month for such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall be determined without regard to any Defaulting Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be, based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the Index
Debt:

 

Index Debt Ratings

  

Facility Fee Rate

  

Eurodollar Spread

  

ABR Spread

Category 1

        

A+ by S&P

        

A1 by Moody’s

   0.05%    0.70%    0.00%

Category 2

        

A by S&P

        

A2 by Moody’s

   0.07%    0.805%    0.00%

Category 3

        

A- by S&P

        

A3 by Moody’s

   0.09%    0.91%    0.00%

Category 4

        

BBB+ by S&P

        

Baa1 by Moody’s

   0.11%    1.015%    0.015%

Category 5

        

BBB or lower by S&P

        

Baa2 or lower by Moody’s

   0.15%    1.10%    0.100%

For purposes of the foregoing, (i) if only one of Moody’s or S&P shall have in
effect a rating for the Index Debt, then that single rating shall be
determinative; (ii) if the ratings established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, i.e., that appearing in the numerically lower
Category, unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category next below that of the higher of the two ratings; and (iii) if the
ratings established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if both such rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20(a).

“Augmenting Loan Commitment” shall mean, collectively and without duplication,
the increased portion of any Commitment of any Increasing Lender pursuant to
Section 2.20 and the Commitment of any Augmenting Lender established pursuant to
Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Sysco Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Minimum” means $20,000,000.

 

3



--------------------------------------------------------------------------------

“Borrowing Multiple” means $5,000,000.

“Borrowing Request” has the meaning specified in Section 2.03.

“Brakes Entities” means (a) Cucina Lux Investments Limited, a company
incorporated under the Laws of England and Wales, or any successor and (b) its
subsidiaries.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease in respect of which the lessee’s obligations
constitute Capital Lease Obligations.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, regulations, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord shall, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The aggregate amount of the Lenders’ Commitments as of the
Effective Date is $2,000,000,000.

 

4



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning assigned to such term in Section 2.20(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of the accounts of the Borrower and
the Subsidiaries in accordance with GAAP, including principles of consolidation
consistent with those applied in the preparation of the consolidated financial
statements referred to in Section 3.04, except as otherwise expressly provided
in Section 1.04.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in the determination of Consolidated Net Income for such period:
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation
and amortization expense, (iv) extraordinary, non-recurring charges and
(v) other non-cash charges (including, without limitation, impairment charges
and non-cash operating costs), less (c) the sum of the following, without
duplication, to the extent included in the determination of Consolidated Net
Income for such period: (i) interest income, (ii) extraordinary, non-recurring
income and (iii) other non-cash income.

“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis for the Borrower and its Subsidiaries in accordance with
GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Swap Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and the Subsidiaries on a Consolidated basis for such period, determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of such Lender’s Loans outstanding at such
time plus (b) such Lender’s LC Exposure at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, (b) has notified the Borrower or any Credit Party in writing,

 

5



--------------------------------------------------------------------------------

or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent (a copy of which shall promptly be shared
with the Borrower), or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02), which
date is the first date appearing above.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) net income (however
denominated) franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires

 

7



--------------------------------------------------------------------------------

such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of December 29,
2011, among the Borrower, Sysco International, ULC, the lenders party thereto,
JPMorgan Chase Bank, N.A., as U.S. administrative agent and JPMorgan Chase Bank,
N.A., Toronto Branch, as Canadian administrative agent, as the same has been
amended or otherwise supplemented to date.

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

8



--------------------------------------------------------------------------------

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means each Person listed on the signature pages hereto as a
Guarantor and each Person that becomes a Guarantor hereafter pursuant to
Section 5.09. For avoidance of doubt, a Person that is released as a “Guarantor”
pursuant to Section 5.09 shall no longer constitute a “Guarantor” for purposes
of this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Effective Date” has the meaning assigned to such term in
Section 2.20(b).

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

 

9



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or accrued liabilities, incurred or accrued in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others and (g) all Capital Lease Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” has the meaning assigned to such term in
Section 2.08(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Eurodollar Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

10



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA,
The Toronto-Dominion Bank, New York Branch and Wells Fargo Bank, N.A. and any
Lender that is an Issuing Bank with respect to the Existing Letters of Credit,
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joinder” means an agreement in the form of Exhibit B executed pursuant to
Section 5.09(b).

“Joint Bookrunners and Joint Lead Arrangers” means JPMorgan Chase Bank, N.A.,
Goldman Sachs Bank USA, TD Securities (USA) LLC and Wells Fargo Securities, LLC,
in their capacity as Joint Bookrunners and Joint Lead Arrangers hereunder.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means each letter of credit issued pursuant to this
Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for a period equal in length to such Interest Period as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion (in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) then the LIBO Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate”.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, encumbrance, charge
or security interest; provided, precautionary or other filings filed in
connection with operating leases of the Borrower or any Subsidiary shall not
constitute Liens.

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of the Administrative
Agent and the Lenders against the Borrower under any material provision of this
Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means, subject to extension pursuant to
Section 2.21, November 2, 2021.

“Maximum Rate” has the meaning set forth in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, with respect to any Person, the excess, if any, of the assets
of such Person over the liabilities of such Person, each to be determined in
accordance with GAAP consistent with those applied in the preparation of the
consolidated financial statements referred to in Section 3.04.

 

12



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning set forth in Section 2.21(b).

“Non-Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Obligations” means the obligations of the Borrower and each Guarantor hereunder
in respect of the payment of (a) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) all payments required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and each Guarantor under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Loan or this Agreement).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning set forth in Section 10.04(c).

 

13



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) any Issuing Bank and (d) any Participant.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“S&P” means S&P Global Ratings.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or a transferor shall sell or otherwise
transfer any real or personal property and then or thereafter lease (whether
pursuant to a Capital Lease or otherwise) or repurchase under an extended
purchase contract, the same or similar property from the purchaser or the
transferee of such property.

“Sanctions Laws” has the meaning set forth in Section 3.13.

“SEC” means the Securities and Exchange Commission of the United States of
America or any Governmental Authority succeeding to any or all of the functions
of said Commission.

“Senior Notes” means the senior notes and debentures of the Borrower issued
pursuant to a supplemental indenture to the Indenture dated as of June 15, 1995
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
successor trustee.

 

14



--------------------------------------------------------------------------------

“Significant Subsidiary” means a Subsidiary that meets either of the following
conditions:

(a) the total assets (after intercompany eliminations) of the Subsidiary exceed
ten percent (10%) of the total assets of the Borrower and the Subsidiaries on a
Consolidated basis, consolidated as of the end of the most recently completed
fiscal year; or

(b) the income from continuing operations before income taxes, extraordinary
items and cumulative effect of a change in accounting principle of the
Subsidiary exclusive of amounts attributable to any non-controlling interests
exceeds ten percent (10%) of the income of the Borrower and the Subsidiaries on
a Consolidated basis, consolidated for the most recently completed fiscal year.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement, provided that such term shall not
include any forward or future contract entered into in the ordinary course of
business by the Borrower or a Subsidiary which contemplates the actual delivery
of a commodity and is not entered into for speculative purposes.

 

15



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower and
Guarantors of this Agreement and each promissory note (if any) requested by a
Lender as contemplated by Section 2.10(e), the borrowing of Loans hereunder, the
issuance of Letters of Credit hereunder, the use of proceeds thereof and the
guarantee of the Obligations by the Guarantors.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, as amended)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

 

16



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of the
definitions of “Capital Lease” and “Capital Lease Obligations” and determining
compliance with any provision of this Agreement, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of proposed Accounting Standards Update (ASU)
Leases (Topic 840) issued August 17, 2010, or any successor proposal.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower in dollars from time to time
during

 

17



--------------------------------------------------------------------------------

the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
total Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request pursuant to Section 2.03
or as otherwise may be provided in this Agreement. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and is an integral multiple of the Borrowing Multiple. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is at least equal to the Borrowing Minimum and is an integral
multiple of the Borrowing Multiple; provided that (i) an ABR Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments or (ii) in an amount necessary to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 12 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic notice shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written notice of Borrowing substantially in the form of Exhibit C (a
“Borrowing Request”) or in such other form reasonably acceptable to the
Administrative Agent, in each case, signed by the Borrower. Each such telephonic
notice and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

 

18



--------------------------------------------------------------------------------

(ii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Reserved.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period and each Issuing Bank hereby
agrees to issue such Letters of Credit; provided that no Issuing Bank shall have
any obligation to issue any Letter of Credit if the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. All Letters of
Credit shall be denominated in dollars.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (three Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice substantially in the form of
Exhibit D or such other form reasonably acceptable to such Issuing Bank
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or

 

19



--------------------------------------------------------------------------------

extend such Letter of Credit. If requested by such Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i)(x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by the relevant Issuing Bank at such time
plus (y) the aggregate amount of all LC Disbursements made by such Issuing Bank
that have not yet been reimbursed by or on behalf of the Borrower at such time
shall not exceed the lesser of its Letter of Credit Commitment or its
Commitment, (ii) the LC Exposure shall not exceed $150,000,000 and (iii) the
total Credit Exposures shall not exceed the total Commitments. Notwithstanding
the foregoing, no Issuing Bank shall issue, amend, renew or extend any Letter of
Credit if a Default has occurred and is continuing.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if such
LC Disbursement is not less than $10,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the

 

20



--------------------------------------------------------------------------------

applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, any Lender nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), each Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

21



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse any
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (i) Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.05(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash

 

22



--------------------------------------------------------------------------------

collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and the amount of such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Section 7.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Existing Letters of Credit. The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes and shall be deemed to have been issued
under this Agreement as of the Effective Date.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the business of such Subsidiaries.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by
2:00 p.m., New York City time, in the case of each Eurodollar Loan, and by
4:00 p.m., New York City time in the case of each ABR Loan, in each case, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to the
general deposit account of the Borrower maintained with the Administrative Agent
in New York City and designated by the Borrower in the applicable Borrowing
Request, provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

23



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then such Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of (x) the Federal Funds Effective Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07 Reserved.

SECTION 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding any other
provision of this Section, no Borrowing may be converted into or continued as a
Borrowing with an Interest Period ending after the Maturity Date.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time and date that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic notice shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written notice substantially in the form of Exhibit E
(an “Interest Election Request”) or in such other form reasonably acceptable to
the Administrative Agent and, in each case, signed by the Borrower.
Notwithstanding any other provision of this Section, each conversion or
continuation of a Borrowing shall comply with the applicable provisions of
Section 2.02.

 

24



--------------------------------------------------------------------------------

(c) Each telephonic notice and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurodollar Borrowing and the Borrower shall be deemed to have elected an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $20,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total Credit Exposures would exceed the total Commitments.

 

25



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent,
subject, however, to the Borrower’s right to increase the Commitments pursuant
to Section 2.20. Each reduction of the Commitments shall be made ratably among
the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay on the Maturity Date, to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Loan made by such Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto and (ii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form.

 

26



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof, to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.12 Fees.

(a) Subject to Section 2.22, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date hereof to but
excluding the date on which such Commitment terminates; provided that, if any
such Lender continues to have any Credit Exposure after its Commitment
terminates in full, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing with respect to
Credit Exposure after the date on which the Commitments terminate in full shall
be payable on demand. All facility fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each

 

27



--------------------------------------------------------------------------------

Issuing Bank a fronting fee equal to 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
each Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

28



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be made in
good faith and conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing shall be converted to or continued on the last day of the
Interest Period applicable thereto as an ABR Borrowing and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participations in, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto;

 

29



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company, as the case may be, for
any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 60 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 60-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

30



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the manner in which such amount or amounts shall have been determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of the applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Without duplication of any other obligation contained in this Section 2.17,
the Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Without duplication of any other obligation contained in this Section 2.17,
the Borrower shall indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or

 

31



--------------------------------------------------------------------------------

attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement shall deliver
to the Borrower and the Administrative Agent, at the time such Person becomes a
party to this Agreement and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

32



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 (or successor form) certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) (x) with respect to payments of interest under this Agreement, an executed
IRS Form W-8BEN-E or IRS Form W-8BEN (or successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or IRS Form W-8BEN
(or successor forms) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) an executed IRS Form W-8ECI (or successor forms);

(3) (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed of IRS Form W-8BEN-E or IRS
Form W-8BEN (or successor forms); or

(4) an executed IRS Form W-8IMY (or successor forms), accompanied by a
Form W-8ECI (or successor forms), W-8BEN-E or W-8BEN (or successor forms), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or F-3,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such beneficial owner;

 

33



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.

 

34



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to the indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) For purposes of this Section 2.17, references to a Lender shall include any
Issuing Bank and the term “applicable law” shall include FATCA.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such account as the Administrative Agent shall from time to time specify in a
notice delivered to the Borrower, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder by the
Borrower, such funds shall be applied (i) first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
or participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the

 

35



--------------------------------------------------------------------------------

Loans or LC Disbursements of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

36



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender is a Defaulting Lender or (iv) any Lender is a
Non-Consenting Lender under Section 2.21, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent required by Section 10.04(b), the
Borrower shall have received the prior written consent of the Administrative
Agent and each Issuing Bank, which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20 Increase in Commitments.

(a) The Borrower may, from time to time by written notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders), request that
the Commitments be increased by an amount not less than $10,000,000 for any such
increase; provided that after giving effect to all such increases the total
Commitments shall not exceed $2,500,000,000 minus any amount by which the
Commitments shall have been reduced pursuant to Section 2.09. Such notice shall
set forth (i) the amount of the requested increase in the Commitments and
(ii) the date on which such increase is requested to become effective (which
shall be not less than 10 Business Days or more than 60 days after the date of
such notice), and shall offer each Lender the opportunity to increase its
Commitment by its Applicable Percentage of the proposed increased amount. Each
Lender shall, by notice to the Borrower and the Administrative Agent given not
more than 10 days after the date of the Borrower’s notice, either agree to
increase its Commitment, by all or a portion of the offered amount (each Lender
so agreeing being an “Increasing Lender”) or decline to increase its Commitment
(and any such Lender that does not deliver such a notice within such period of
10 days shall be deemed to have declined to increase its Commitment) (each such
Lender so declining or deemed to have declined being a “Non-Increasing Lender”).
In the event that, on the 10th day after the Borrower shall have delivered a
notice pursuant to the first sentence of this paragraph, the Lenders shall have
declined the requested increase or agreed pursuant to the preceding sentence to
increase their Commitments by an aggregate amount less than the increase in the
total Commitments requested

 

37



--------------------------------------------------------------------------------

by the Borrower, the Borrower may arrange for one or more banks or other
financial institutions (any such bank or other financial institution being
called an “Augmenting Lender”), which may include any Lender, to extend
Commitments or increase their existing Commitments in an aggregate amount equal
to the unsubscribed amount; provided that each Augmenting Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
and each Issuing Bank (which approval shall not be unreasonably withheld) and
the Borrower and each Augmenting Lender shall execute all such documentation as
the Administrative Agent shall reasonably specify to evidence its Commitment
and/or its status as a Lender hereunder. Any increase in the total Commitments
may be made in an amount which is less than the increase requested by the
Borrower if the Borrower is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders.

(b) On the effective date (the “Increase Effective Date”) of any increase in the
total Commitments pursuant to this Section 2.20 (the “Commitment Increase”),
(i) each of the Non-Increasing Lenders shall assign to each of the Increasing
Lenders and Augmenting Lenders, and each of the Increasing Lenders and
Augmenting Lenders shall purchase from each of the Non-Increasing Lenders, at
the principal amount thereof, such interests in the outstanding Loans and
participations in Letters of Credit outstanding on such Increase Effective Date
that will result in, after giving effect to all such assignments and purchases,
such Loans and participations in Letters of Credit being held by Lenders ratably
in accordance with their Commitments after giving effect to the addition of any
Augmenting Loan Commitment to the Commitments, (ii) each Augmenting Loan
Commitment shall be deemed for all purposes a Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Loan and have the same terms as
any existing Loan and (iii) each Augmenting Lender shall become a Lender with
respect to the Commitments and all matters relating thereto.

(c) Increases and new Commitments created pursuant to this Section 2.20 shall
become effective on the date specified in the notice delivered by the Borrower
pursuant to the first sentence of paragraph (a) above.

(d) Notwithstanding the foregoing, no increase in the total Commitments (or in
the Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, (A) the
representations and warranties set forth in this Agreement shall be true and
correct in all material respects (without duplication of any materiality
qualifier) on and as of such date (unless expressly made as of another date, in
which case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier) on and as
of such other date) and (B) on such date and immediately after giving effect to
such increase, no Default or Event of Default shall have occurred and be
continuing and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered on the Effective Date under
clauses (b) and (c) of Section 4.01 as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such increase (or, if
such documents delivered on the Effective Date already contemplate an increase
in an amount at least equal to the amount of such increase, stating that such
documents remain in full force and effect on the date of such increase and have
not in anywise been annulled, modified, rescinded or revoked).

 

38



--------------------------------------------------------------------------------

SECTION 2.21 Extension of Maturity Date.

(a) The Borrower may, up to two times during the term hereof, by written notice
(an “Extension Notice”) delivered to the Administrative Agent not less than
30 days and not more than 90 days prior to an anniversary of the Effective Date,
request an extension of the Maturity Date to a date no later than the first
anniversary of the Existing Maturity Date (as defined below) as specified in
such Extension Notice (an “Extension”), provided that (i) no Default shall have
occurred and be continuing on the date of the Extension Notice, (ii) the
representations and warranties set forth in Article III shall be true and
correct in all material respects (without duplication of any materiality
qualifier) as if made on the date of such Extension Notice (unless expressly
made as of another date, in which case such representations and warranties shall
be true and correct in all material respects (without duplication of any
materiality qualifier) on and as of such other date), and (iii) the
Administrative Agent shall have received a certificate, dated as of the date of
the Extension Notice, signed by the Chief Executive Officer, President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in clauses (i) and (ii) of this paragraph (a).

(b) The effectiveness of any Extension shall require the prior written consent
of not less than the Required Lenders. The Administrative Agent shall promptly
furnish a copy of the Extension Notice to each Lender, and shall request that
each Lender either agree to such extension or not agree thereto within 20 days
of delivery to such Lender of the Extension Notice; provided that any Lender
that does not advise the Administrative Agent by the 20th day after the date of
the Extension Letter shall be deemed to be a Non-Consenting Lender as defined
below. The decision to agree or withhold agreement to any Extension hereunder
shall be at the sole discretion of each Lender. If Lenders constituting not less
than the Required Lenders shall have agreed to extend the Maturity Date on or
before the 20th day after the date of the Extension Notice, then, as of the
anniversary of the Effective Date immediately after delivery of the Extension
Notice, the Maturity Date applicable to the Lenders that shall so have agreed
shall be the first anniversary of the Existing Maturity Date. The Commitment of
any Lender that has declined to agree to any requested Extension (a
“Non-Consenting Lender”) shall terminate on the Maturity Date in effect prior to
giving effect to any such Extension (the “Existing Maturity Date”), and the
principal amount of any outstanding Loans made by such Lender, together with any
accrued interest thereon, and any accrued fees and other amounts payable to or
for the account of such Lender hereunder, shall be due and payable on the
Existing Maturity Date and such Lender shall be released from its participation
in then outstanding Letters of Credit effective on the Existing Maturity Date.
Notwithstanding the foregoing provisions of this paragraph, (i) the Borrower
shall have the right, pursuant to Section 2.19(b), to replace a Non-Consenting
Lender with a Lender or other financial institution that will agree to an
Extension and (ii) the Borrower shall have the right, any time prior to the
effective date of any Extension, to withdraw its request for an extension of the
Maturity Date by written notice to the Administrative Agent, in which case the
Commitments of all the Lenders will terminate on the Existing Maturity Date.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

39



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not
cause (A) the sum of all non-Defaulting Lenders’ Credit Exposures to exceed the
total of all non-Defaulting Lenders’ Commitments or (B) the Credit Exposure of
any non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment;
provided that, subject to Section 10.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of each
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j);

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to or for the benefit of such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that

 

40



--------------------------------------------------------------------------------

was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until and to the extent that such LC
Exposure is reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to be held as cash collateral for such
Defaulting Lender’s LC Exposure other than any portion of such LC Exposure that
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Disbursements are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.22(c)(i). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.22(e)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

41



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the Effective Date and for so long as such event
shall continue or (ii) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless the applicable Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Issuing Banks that:

SECTION 3.01 Organization; Powers. The Borrower and each Guarantor is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, has all requisite power and
authority to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required and where the failure so to qualify (either
individually or together with all other failures so to qualify) would have a
Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement
has been duly executed and delivered by the Borrower and Guarantor and
constitutes a legal, valid and binding obligation of the Borrower and Guarantor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or (ii) the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries or (iii) any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon the Borrower or any Subsidiary or its
assets, or give rise

 

42



--------------------------------------------------------------------------------

to a right thereunder to require any payment to be made by the Borrower or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, other than, in the case of clauses
(b)(i), (b)(iii), (c) and (d), any such violations, conflicts, breaches or liens
that individually or in the aggregate would not have a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and the related statements of consolidated results of operations,
shareholders’ equity and cash flows as of and for the fiscal year ended July 2,
2016, reported on by Ernst & Young LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Since July 2, 2016, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the Subsidiaries, taken as a whole, other than matters
disclosed in the most recent 10-K or in any 10-Q or current report on Form 8-K
filed with the SEC under the Exchange Act subsequent to July 2, 2016.

SECTION 3.05 Properties.

(a) Each of the Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property necessary to the
operation of the business of the Borrower and its Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to the operation of the business of the Borrower and its Subsidiaries
taken as a whole, and the use thereof by the Borrower and each such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, would not have a Material
Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as disclosed in either the most recent 10-K or the most recent 10-Q
filed by the Borrower, as of the Effective Date, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary (i) as to which there is a reasonable likelihood
of an adverse determination and that, if adversely determined, would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that question the validity or legality of this Agreement or the
Transactions.

(b) As of the Effective Date, except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither

 

43



--------------------------------------------------------------------------------

the Borrower nor any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07 Subsidiaries. Set forth on Schedule 3.07 is a complete and accurate
list (as of the Effective Date) of all Subsidiaries (other than the Brakes
Entities) showing (as to each such Subsidiary) the correct name thereof and the
jurisdiction of its organization or formation. All the outstanding Equity
Interests of each Subsidiary (other than the Brakes Entities) have been validly
issued, are fully paid and nonassessable and, to the extent owned directly or
indirectly by the Borrower, are so owned free and clear of all Liens other than
Liens permitted by Section 6.01.

SECTION 3.08 Compliance with Laws and Agreements. Each of the Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.09 Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.10 Taxes. Each of the Borrower and each Subsidiary has timely filed or
caused to be filed all federal and material state, local and foreign Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes shown to be payable on such returns or on any assessments received by any
of them, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves (to the extent required by GAAP) or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 ERISA. As of the Effective Date, no ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that, if required to be paid by the Borrower,
would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.12 Accuracy of Information . All written Information (as defined
below) (other than financial projections, estimates and information of a general
economic or industry nature) provided by the Borrower or by its representatives
on its behalf to the

 

44



--------------------------------------------------------------------------------

Administrative Agent or the Lenders in connection with the Transactions is, when
considered together with the Borrower’s Annual Report on Form 10-K for the
fiscal year ended July 2, 2016 and the Borrower’s subsequent Quarterly Reports
on Form 10-Q as filed with the SEC and subsequent Annual Reports on form 10-K
filed with the SEC prior to the time such written Information is furnished (all
such documents, the “Public Reports”), and when taken as a whole and in light of
the circumstances when furnished, complete and correct in all material respects
at the time furnished and does not at the time furnished contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading, in each case when considered
together with the Public Reports and when taken as a whole in light of the
circumstances under which such statements were made. The financial projections
and estimates provided to the Administrative Agent or the Lenders by the
Borrower or by its representatives on its behalf in connection with the
transactions contemplated hereunder have been prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections are so furnished, it being understood and agreed
that financial projections are by their nature inherently uncertain and are not
a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material. For purposes of this
Section “Information” means the contents of any written information packages for
the financing contemplated hereby regarding the business, operations, financial
projections and prospects of the Borrower including all written information
relating to the transactions contemplated hereunder prepared by the Borrower or
its representatives reasonably deemed necessary by the Joint Bookrunners and
Joint Lead Arrangers to complete the syndication of the Commitments, and all
other written information, documentation or materials delivered to the Joint
Bookrunners and Joint Lead Arrangers, the Administrative Agent or the Lenders by
the Borrower or its representatives in connection therewith.

SECTION 3.13 OFAC; USA Patriot Act. The Borrower and each Subsidiary is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto
(collectively, “Sanctions Laws”), and (ii) the USA Patriot Act.

SECTION 3.14 EEA Financial Institutions. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and
the obligation of each Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include email transmission of a signed signature page of this
Agreement) that such party has signed and delivered a counterpart of this
Agreement.

 

45



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Bracewell LLP, special counsel for the Borrower and (ii) Adam
Skorecki, Senior Vice President and General Counsel of the Borrower,
collectively covering such matters as to Delaware and New York law as the
Administrative Agent may reasonably request and allocated between said counsel
in such manner as may be reasonably satisfactory to the Administrative Agent.
The Borrower hereby requests each such counsel to deliver its or his respective
opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing, status or compliance (as
applicable) of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
not less than two Business Days before the Effective Date, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.

(e) The commitments under the Existing Credit Agreement shall have been
terminated and no loans or other liabilities shall be outstanding thereunder
(other than those, if any, to be contemporaneously repaid on the Effective
Date).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in
Section 3.04(b), Section 3.06 and Section 3.11) shall be true and correct in all
material respects (without duplication of any materiality qualifier) on and as
of the date of such Borrowing or the date of such issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

46



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders and the Issuing Banks that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 30 days after the date in each fiscal year on which the Borrower is
required to file its Annual Report on Form 10-K with the SEC (after giving
effect to any extensions obtained by the Borrower), (i) such Annual Report on
Form 10-K of the Borrower, and (ii) its audited consolidated balance sheet and
the related consolidated statements of results of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all audited
on by Ernst & Young LLP or other independent public accountants of recognized
national standing selected by the Borrower (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit); provided, however, that (x) the Borrower shall be deemed
to have furnished said Annual Report on Form 10-K for purposes of clause (i) if
it shall have timely made the same available on “EDGAR”, its website on the
Internet (as of the Effective Date located at www.sysco.com) and/or another
relevant website accessible by the Lenders without charge and (y) if said Annual
Report on Form 10-K contains such consolidated balance sheet and such
consolidated statements of results of operations, shareholders’ equity and cash
flows, and the report of such independent public accountants (without
qualification or exception, and to the effect, as specified above), the Borrower
shall not be required to comply with clause (ii);

(b) within 30 days after each date in each fiscal year on which the Borrower is
required to file a Quarterly Report on Form 10-Q with the SEC (after giving
effect to any extensions obtained by the Borrower), (i) such Quarterly Report on
Form 10-Q of the Borrower, and (ii) its consolidated balance sheet and related
consolidated statements of results of operations and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a Consolidated basis, subject
to normal year-end audit adjustments and the absence of footnotes; provided,
however, that (x) the Borrower shall be deemed to have furnished said Quarterly
Report on Form 10-Q for purposes of clause (i) if it shall have timely made the
same available on “EDGAR”, its website on the Internet (as of the Effective Date
located at www.sysco.com) and/or another relevant website accessible by the
Lenders without charge, and (y) if said Quarterly Report on Form 10-Q contains
such consolidated balance sheet and consolidated statements of results of
operations and cash flows, the Borrower shall not be required to comply with
clause (ii);

 

47



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.03 and (iii) stating
whether any change in GAAP or in the application thereof that is known to such
Financial Officer has occurred since the date of the audited financial
statements referred to in Section 3.04 that affects in any material respect the
calculations required for determining compliance with Section 6.03 (as compared
to determining compliance without giving effect to such change) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) promptly after filing thereof, notice to the Administrative Agent of the
filing of all periodic and other reports, proxy statements and other materials
required to be filed by the Borrower or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, except that the Borrower shall not be required to
provide notice of any such filing that is not material (and in furtherance of
the foregoing, the Borrower will give to the Administrative Agent prompt written
notice of any change at any time or from time to time of the location of the
Borrower’s website on the Internet); provided, however, the Borrower shall be
deemed to have furnished such notice upon such filings becoming publicly
available (whether on “EDGAR” or the Borrower’s website on the Internet);

(e) promptly after S&P or Moody’s shall have announced a downgrade in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating downgrade;

(f) promptly following the request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any continuing Default within ten (10) Business Days of
actual knowledge thereof by a Financial Officer;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

 

48



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Guarantor to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence (in the case of the
Borrower, in the United States) and the rights, licenses, permits, privileges
and franchises material to the conduct of its business; provided that (a) the
foregoing shall not prohibit any merger, amalgamation or consolidation permitted
under Section 6.04 and (b) the Borrower shall not be required to preserve the
corporate existence of any Guarantor or any right or franchise if the Borrower
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Borrower or such Guarantor.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Taxes, that if not paid, would
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property of the Borrower and
its Subsidiaries taken as a whole in good working order and condition, ordinary
wear and tear excepted except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies or funds, or through
appropriate self-insurance, as applicable, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all material dealings and transactions in
relation to its business and activities. During the continuation of a Default or
Event of Default and subject to Section 10.12, the Borrower will permit any
representatives designated by the Administrative Agent to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 5.08 Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes of the Borrower and the Subsidiaries, including
Acquisitions. No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, or any similar applicable anti-corruption
laws or regulations administered or enforced by any Governmental Authority
having jurisdiction over Borrower or any Subsidiary. None of the Borrower or any
Subsidiary will use, lend, make payments of or contribute all or any part of the
proceeds of the Loans in violation in any material respect of any Sanctions Laws
or the USA Patriot Act.

SECTION 5.09 Guarantors.

(a) Subject to clauses (b), (c) and (d), the Borrower at all times shall cause
all of the Wholly-Owned Subsidiaries that are guarantors of the Senior Notes (or
any replacement or refinancing debt in respect thereof) to be Guarantors.

(b) Within thirty (30) days after any domestic Wholly-Owned Subsidiary becomes a
guarantor of the Senior Notes, the Borrower shall cause such domestic
Wholly-Owned Subsidiary to execute and deliver a Joinder to the Administrative
Agent.

(c) If at any time (i) a Guarantor ceases to be a guarantor of the Senior Notes
(or any replacement or refinancing debt in respect thereof), (ii) a Guarantor is
dissolved, sold, merged, amalgamated or otherwise disposed of in a manner
permitted by this Agreement or (iii) the outstanding principal amount of the
Senior Notes (or any replacement or refinancing debt in respect thereof) is
equal to or less than $150,000,000, (A) such Guarantor (or in the case of clause
(iii), all Guarantors) shall be automatically released from its obligations
hereunder, without any need for any formal action by the Administrative Agent or
any Lender, and (B) the Borrower shall provide notice of any such event to the
Administrative Agent. Upon the written request of the Borrower, the
Administrative Agent shall execute any documents reasonably requested by the
Borrower in order to acknowledge the release of such Guarantor from its
obligations as a Guarantor.

(d) Notwithstanding anything contained herein to the contrary, no Wholly-Owned
Subsidiary that is directly or indirectly owned by a Subsidiary that is not a
U.S. Person shall be required to be a Guarantor.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
and the Issuing Banks that:

SECTION 6.01 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) any Lien existing on the Effective Date that secures any obligation not in
excess of $50,000,000 individually;

(b) Liens for Taxes, assessments or governmental charges or levies to the extent
not past due or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(c) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, landlord’s and other similar Liens arising in the
ordinary course of business securing obligations which are not overdue by more
than 30 days or the validity of which is being contested in good faith by proper
proceedings and for which adequate reserves have been established;

(d) pledges or deposits to secure obligations under worker’s compensation laws
or similar legislation or to secure public or statutory obligations of the
Borrower or any Subsidiary;

(e) Liens upon, and defects of title to, real or personal property, including
any attachment of such real or personal property or other legal process prior to
adjudication of a dispute upon the merits and adverse judgment on appeal;
provided (i) the validity thereof is being contested in good faith by proper
proceedings, and adequate reserves have been established with respect thereto
and (ii) levy and execution thereon has been stayed;

(f) Liens on real or personal property existing thereon at the time of
acquisition thereof (including acquisition by merger or consolidation) and not
incurred in contemplation thereof; provided, however, no such Lien shall extend
to or cover any property other than the property being acquired;

(g) purchase money Liens on property hereafter acquired or constructed which are
created prior to, at the time of, or within 180 days after such acquisition (or,
in the case of property being constructed, the completion of such construction
and commencement of full operation of such property, whichever is later) to
secure Indebtedness incurred solely for the purpose of financing the acquisition
or construction of all or any part of the property being acquired or
constructed; provided, however, that in each case the Indebtedness secured by
such Lien shall not exceed the lesser of the purchase or construction price of
such property or the fair market value of such property and no such Lien shall
extend to or cover any property other than the property being acquired or
constructed;

 

51



--------------------------------------------------------------------------------

(h) Liens on property of the Borrower or a Subsidiary in favor of the United
States of America or any political subdivision thereof or in favor of any other
country or political subdivision thereof to secure certain payments pursuant to
any contract or statute or to secure any Indebtedness incurred or guaranteed for
the purpose of financing all or any part of the purchase price (or, in the case
of real property, the cost of construction) of the assets subject to such Liens,
including, but not limited to, Liens incurred in connection with pollution
control, industrial revenue or similar bond financing;

(i) Liens existing on the property of a business entity at the time such entity
becomes a Subsidiary, or at the time substantially all of the assets of such
entity are acquired or leased by the Borrower or a Subsidiary and not incurred
in contemplation thereof; provided, however, no such Lien shall extend to or
cover any property other than the property subject thereto immediately prior to
such entity becoming a Subsidiary or the assets of the owner of such property
being so acquired or leased;

(j) Liens on the property of a Subsidiary to secure Indebtedness owing to the
Borrower or to one or more Wholly Owned Subsidiaries;

(k) pledges, deposits, performance bonds or similar Liens arising in the
ordinary course of business in connection with bids, tenders, contracts and
leases to which the Borrower or any Subsidiary is a party;

(l) Liens consisting of zoning restrictions, rights-of-way, servitudes,
easements, servicing agreements, development agreements, site plan agreements or
other restrictions on the use of real property, none of which materially impairs
the operation by the Borrower and the Subsidiaries taken as a whole of their
respective businesses and none of which is violated by existing or proposed
structures or land use;

(m) Liens securing appeal bonds and other similar Liens, arising in connection
with court proceedings (including, without limitation, surety bonds, security
for costs of litigation where required by law and letters of credit) or any
other instruments serving a similar purpose;

(n) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(o) Liens given to a public utility or any municipality or governmental or other
public authority when required by such utility or other authority in connection
with the operation of the business or the ownership of the assets of the
Borrower or any Subsidiary; provided that such Liens do not reduce the value of
the assets or interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(p) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit, to terminate any such lease, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof;

(q) extensions, renewals or replacements in whole or in part of the Liens
described in clauses (a), (d), (f), (g), (h), (i), (k), (m), (n), (o) and (p) of
this Section 6.01 for the same or a lesser amount of Indebtedness; provided that
no such Lien shall extend to or cover any property other than the property
theretofore subject to the Lien being extended, renewed or replaced; and

 

52



--------------------------------------------------------------------------------

(r) Liens not permitted by any of the foregoing clauses (a) - (q), inclusive,
that secure obligations which do not in the aggregate at any time exceed 20% of
consolidated Net Worth of the Borrower and its Subsidiaries.

SECTION 6.02 Sale and Leaseback Transactions. The Borrower will not effect, or
permit any Subsidiary to effect, a Sale and Leaseback Transaction, unless
immediately prior thereto, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.03 Ratio of Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, measured as of the last day of any fiscal
quarter for the period of four consecutive fiscal quarters then ended, to be
less than 4.0 to 1.0.

SECTION 6.04 Consolidation, Merger or Acquisition. The Borrower will not, and
will not permit any Subsidiary to (a) enter into a consolidation with any other
Person or merge with or into any other Person or amalgamate with any other
Person or (b) acquire all or substantially all of the assets of or all or
substantially all of the Equity Interest in any other Person (any such
transaction being herein called an “Acquisition”), except that:

(i) the Borrower may permit a Subsidiary to merge into or amalgamate with the
Borrower or may effect an Acquisition of a Subsidiary, and a Subsidiary may
consolidate or merge with or into or effect an Acquisition of another
Subsidiary; and

(ii) the Borrower or any Subsidiary may merge with or amalgamate with, or effect
an Acquisition of, any Person (other than the Borrower or a Subsidiary) if

(A) in the case of any merger or amalgamation involving the Borrower, the
Borrower is the continuing corporation and, in the case of any merger or
amalgamation involving a Subsidiary, the continuing corporation (immediately
after giving effect to such merger or Acquisition) is a Subsidiary; and

(B) immediately after the consummation of the merger or Acquisition, and after
giving effect thereto, no Default or Event of Default would exist.

SECTION 6.05 Dispositions. The Borrower will not sell, lease, transfer or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and the Subsidiaries, taken as a
whole, to any Person.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

53



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or any Guarantor
shall fail to pay its obligations hereunder, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in Sections 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of Section 7.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (giving effect
to any period of grace provided with respect thereto);

(g) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or requiring the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

54



--------------------------------------------------------------------------------

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (exclusive of any amount covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed (for this purpose, a judgment shall be
effectively stayed during a period when it is not yet due and payable), or any
action shall be legally taken by a judgment creditor to levy upon any assets of
the Borrower or any Subsidiary to enforce any such judgment; or

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

SECTION 7.02 Cash Collateral. In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, the
Borrower shall pay to the Administrative Agent cash collateral in such amounts
and at such times as contemplated by Section 2.05(j).

 

55



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTEE

SECTION 8.01 Guarantee of the Obligations.

(a) In order to induce the Lenders to extend credit to the Borrower hereunder,
each Guarantor hereby, jointly and severally, irrevocably and unconditionally,
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations. Each Guarantor further agrees that the due and
punctual payment of the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any Obligation.

(b) Except as otherwise provided herein, each Guarantor waives presentment to,
demand of payment from and protest to the Borrower of any of the Obligations,
and also waives notice of acceptance of its guarantee hereunder and notice of
protest for nonpayment. The Guarantors’ guarantee of the Obligations hereunder
shall not be affected by (i) the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce any right or remedy against
the Borrower under the provisions of this Agreement; (ii) any extension or
renewal of any of the Obligations; (iii) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement or any other agreement; (iv) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; or (v) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of any Guarantor to subrogation.

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.

(d) The guarantee of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

(e) Each Guarantor further agrees that its guarantee hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any Lender upon the bankruptcy or reorganization
of the Borrower or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any Guarantor by

 

56



--------------------------------------------------------------------------------

virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, the Guarantors, jointly and severally, hereby
promise to and will, upon receipt of written demand by the Administrative Agent
(acting at the direction of the Required Lenders), forthwith pay, or cause to be
paid, to the Administrative Agent or such Lender in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon.

(g) Upon payment by a Guarantor of any sums as provided above, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Administrative Agent and the Lenders.

(h) Except as otherwise provided in Section 5.09, nothing shall discharge or
satisfy the liability of the any Guarantor hereunder except the termination of
the Commitments, payment in full of the Loans made to the Borrower, the cash
collateralization of all reimbursement obligations in respect of Letters of
Credit then outstanding, and the payment or cash collateralization, as
applicable, of all other Obligations then outstanding (other than contingent
indemnification obligations as to which no claim has been asserted).

(i) Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state, federal or provincial law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws and after giving effect to the value of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoint the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
bank serving as the Administrative Agent hereunder shall each have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has

 

57



--------------------------------------------------------------------------------

occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances provided in Section 10.02) and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any Subsidiary that is
communicated to or obtained by such bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder in connection herewith, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, each Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor acceptable to the
Borrower. If no successor shall have been so appointed by

 

58



--------------------------------------------------------------------------------

the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and each Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After an Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.

Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

Anything herein to the contrary notwithstanding, none of the syndication agents,
joint lead arrangers or joint bookrunners listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below and Section 5.01),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1390 Enclave Parkway, Houston, Texas
77077-2027, Attention of Greg Keyes, Vice President and Treasurer (email:
keyes.greg@corp.sysco.com, Fax: 281-584-1737, with copies to Attention of
General Counsel (email: skorecki.adam@corp.sysco.com, Fax: (281) 584-2510);

(ii) if to a Guarantor, to it in care of the Borrower;

 

59



--------------------------------------------------------------------------------

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC5, 1st Floor, Newark, Delaware 19713-2107, Attention of
Pranay Tyagi (Fax: 302-634-8459, email: pranay.tyagi@jpmorgan.com, Phone:
302-634-8799);

(iv) if to JPMorgan Chase Bank, N.A., as Issuing Bank,

(A) to JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, 4th Floor, Tampa,
Florida 33610-9120, Attention of Global Trade Services (Telecopy
No. 813-432-5161);

(B) with a copy to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5,
1st Floor, Newark, Delaware 19713-2107, Attention of Pranay Tyagi (Fax:
302-634-8459, email: pranay.tyagi@jpmorgan.com, Phone: 302-634-8799);

(v) if to an Issuing Bank other than JPMorgan Chase Bank, N.A., to it at the
address or telecopy number furnished by such Issuing Bank to the Borrower for
notices and other communications hereunder; and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

60



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders and, with respect
to any waiver, amendment or modification to Section 2.22, each Issuing Bank;
provided that no such agreement shall (i) increase the Commitment of any Lender
or decrease the fees payable to any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or the amount of any LC
Exposure or reduce the rate of interest thereon, without the written consent of
each Lender adversely affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or the amount of any LC
Disbursement, or any interest thereon, or any fees or other amount payable
hereunder, or reduce the amount of, waive or excuse any such payment, or,
subject to Section 2.21, postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender adversely affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change the last sentence of Section 2.09(c) in a manner that would
alter the pro rata reduction of the Commitments required thereby, without the
written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vii) release all or
substantially all of the Guarantors from their obligations hereunder, other than
as provided in Section 5.09, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of the Administrative Agent or each Issuing
Bank, as the case may be. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section and any consent by any Lender pursuant
to this Section shall bind any assignee of its rights and interests hereunder.
Further, notwithstanding anything to the contrary contained herein, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any
provision of this Agreement, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any of their Affiliates and the Joint Bookrunners
and Joint Lead Arrangers in connection with the syndication and arrangement of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that, with respect to fees, charges and disbursements of
outside counsel, the Borrower’s reimbursement obligations under this clause (i)
shall be limited to the reasonable fees, charges and disbursements of a single
counsel for the Administrative

 

61



--------------------------------------------------------------------------------

Agent, (ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Banks or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of a single counsel for
such Indemnitees taken as a whole and in the case of a conflict of interest, one
additional counsel to each group of affected Indemnitees (to the extent
necessary with respect to such groups) (and, if necessary, one local counsel in
any other relevant jurisdiction), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the arrangement,
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee or (B) result
from disputes solely between Indemnitees (other than disputes involving claims
against any Person in its capacity as, or fulfilling its role as, a Joint
Bookrunner and Joint Lead Arranger or the Administrative Agent or similar role
in respect of this Agreement) not involving any act or omission by the Borrower,
any Subsidiary or any Related Party of the Borrower. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Without limiting any provision of this Agreement, it is the express
intention of the parties hereto that each Indemnified Person shall be
indemnified and held harmless against any and all losses, liabilities, claims or
damages arising out of or resulting from the ordinary sole or contributory
negligence of such Indemnified Person. Without prejudice to the survival of any
other obligations of the Borrower hereunder, the obligations of the Borrower
under this Section 10.03 shall survive the termination of this Agreement and/or
the payment or assignment of the Loans.

 

62



--------------------------------------------------------------------------------

(d) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(e) To the extent permitted by applicable law, neither an Indemnitee nor the
Borrower shall be liable to the Borrower or any Indemnitee in connection with
its activities related to this Agreement or in connection with any suit, action
or proceeding (i) for any damages arising from the use by unauthorized Persons
of information or materials sent through electronic, telecommunications or other
information transmission systems that are intercepted by such persons (except to
the extent arising from the bad faith, willful misconduct or gross negligence of
such Indemnitee or the Borrower, as applicable) or (y) for any special,
indirect, consequential or punitive damages (it being understood that, to the
extent any Indemnitee is liable to a third party for any special, indirect,
consequential or punitive damages, the Borrower’s indemnification obligations
set forth in clause (b) above shall apply, subject to the proviso contained in
such clause (b)).

(f) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor (including documentation reasonably supporting
such reimbursement or indemnification request).

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

63



--------------------------------------------------------------------------------

(A) the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender or an Affiliate of a Lender or, if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing, for an assignment to any other assignee, provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received written notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to (1) the Borrower or any Subsidiary or any
Affiliate of the Borrower, (2) any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
Persons described in this clause (2) or (3) a natural person (or to a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of

 

64



--------------------------------------------------------------------------------

a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent for the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (other than the Borrower, any Subsidiary or any Affiliate of the
Borrower) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i), (ii) and

 

65



--------------------------------------------------------------------------------

(iii) of the first proviso of Section 10.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(f) as though it were a Lender (it being understood that
the documentation required under Section 2.17(f) shall be delivered to the
participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by the Borrower and any Recipient, at any reasonable
time and from time to time upon reasonable prior notice. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in

 

66



--------------------------------------------------------------------------------

connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by electronic transmission (e.g., “PDF”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender or Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22(e) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent,

 

67



--------------------------------------------------------------------------------

the Issuing Banks and the Lenders, and (b) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed, and the rights of the parties hereto
determined, in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from either
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

68



--------------------------------------------------------------------------------

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Borrower containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any Affiliate of a Lender that is an actual or prospective counterparty to
any swap or derivative transaction relating to the Borrower and its obligations
or to such Affiliate’s advisors in connection with such transaction, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower (and in
the case of this clause (ii), the affected party receiving such information does
not have actual knowledge that such disclosure is in breach of a confidentiality
obligation owed to the Borrower or a Subsidiary). For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower, a Subsidiary or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or is furnished or
deemed furnished pursuant to Section 5.01(a)(i), (b)(i), (d) or (e); provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such

 

69



--------------------------------------------------------------------------------

Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 10.14 Reserved.

SECTION 10.15 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the USA Patriot Act.

SECTION 10.16 Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that such action
or condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

SECTION 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), the Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby; (ii) (A) each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.

SECTION 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

70



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 10.19 Waiver of Notice of Termination Under Existing Credit Agreement.
Each Lender that is a “Lender” under (and as defined in) the Existing Credit
Agreement (all of which Lenders constitute the “Required Lenders” under (and as
defined in) the Existing Credit Agreement) hereby waives any requirement under
the Existing Credit Agreement that notice be given prior to the prepayment of
loans or termination of commitments thereunder; provided that such commitments
are terminated by notice to the administrative agent under the Existing Credit
Agreement on the Effective Date.

[END OF TEXT]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:     SYSCO CORPORATION     By:   /s/ Gregory Keyes       Gregory Keyes
      Vice President and Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:    

SYSCO ALBANY, LLC;

SYSCO ATLANTA, LLC;

SYSCO BALTIMORE, LLC;

SYSCO BARABOO, LLC;

SYSCO BOSTON, LLC;

SYSCO CENTRAL ALABAMA, INC.;

SYSCO CENTRAL CALIFORNIA, INC.;

SYSCO CENTRAL FLORIDA, INC.;

SYSCO CENTRAL ILLINOIS, INC.;

SYSCO CENTRAL PENNSYLVANIA, LLC;

SYSCO CHARLOTTE, LLC;

SYSCO CHICAGO, INC.;

SYSCO CINCINNATI, LLC;

SYSCO CLEVELAND, INC.;

SYSCO COLUMBIA, LLC;

SYSCO CONNECTICUT, LLC;

SYSCO DETROIT, LLC.;

SYSCO EASTERN MARYLAND, LLC;

SYSCO EASTERN WISCONSIN, LLC;

SYSCO GRAND RAPIDS, LLC;

SYSCO GULF COAST, INC.;

SYSCO HAMPTON ROADS, INC.;

SYSCO INDIANAPOLIS, LLC;

SYSCO IOWA, INC.;

SYSCO JACKSON, LLC;

SYSCO JACKSONVILLE, INC.;

SYSCO KANSAS CITY, INC.;

SYSCO KNOXVILLE, LLC;

SYSCO LINCOLN, INC.;

SYSCO LONG ISLAND, LLC;

SYSCO LOS ANGELES, INC.;

SYSCO LOUISVILLE, INC.;

SYSCO MEMPHIS, LLC;

SYSCO METRO NEW YORK, LLC;

SYSCO MINNESOTA, INC.;

SYSCO MONTANA, INC.;

SYSCO NASHVILLE, LLC;

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SYSCO NORTH DAKOTA, INC.;

SYSCO NORTHERN NEW ENGLAND, INC.;

SYSCO PHILADELPHIA, LLC;

SYSCO PITTSBURGH, LLC;

SYSCO PORTLAND, INC.;

SYSCO RALEIGH, LLC;

SYSCO RIVERSIDE, INC.;

SYSCO SACRAMENTO, INC.;

SYSCO SAN DIEGO, INC.;

SYSCO SAN FRANCISCO, INC.;

SYSCO SEATTLE, INC.;

SYSCO SOUTH FLORIDA, INC.;

SYSCO SOUTHEAST FLORIDA, LLC;

SYSCO SPOKANE, INC.;

SYSCO ST. LOUIS, LLC;

SYSCO SYRACUSE, LLC;

SYSCO USA I, INC.;

SYSCO USA II, LLC;

SYSCO VENTURA, INC.;

SYSCO VIRGINIA, LLC;

SYSCO WEST COAST FLORIDA, INC.; and

SYSCO WESTERN MINNESOTA, INC.

By:   /s/ Gregory Keyes   Gregory Keyes   Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ISSUING BANK,     JPMORGAN CHASE BANK, N.A. ADMINISTRATIVE AGENT       AND
LENDER:           By:   /s/ Lauren Baker     Name:   Lauren Baker     Title:  
Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ISSUING BANK,     GOLDMAN SACHS BANK USA SYNDICATION AGENT       AND LENDER:    
      By:   /s/ Annie Carr     Name:   Annie Carr     Title:   Authorized
Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SYNDICATION AGENT,     THE TORONTO-DOMINION BANK, ISSUING BANK AND LENDER:    
NEW YORK BRANCH     By:   /s/ Lexanne Cooper     Name:   Lexanne Cooper    
Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ISSUING BANK,     WELLS FARGO BANK, N.A. SYNDICATION AGENT       AND LENDER:    
      By:   /s/ Ryan Zimmerman     Name:   Ryan Zimmerman     Title:   Vice
President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:   /s/ Daniel H. Blakely     Name:  
Daniel H. Blakely     Title:   Associate

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     DEUTSCHE BANK AG NEW YORK BRANCH     By:   /s/ Ming K. Chu     Name:
  Ming K. Chu     Title:   Director     By:   /s/ Virginia Cosenza     Name:  
Virginia Cosenza     Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:    

HSBC BANK USA, N.A.

    By:   /s/ Rumesha Ahmed     Name:   Rumesha Ahmed     Title:   Vice
President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:   /s/ Jonathan F. Lindvall  
  Name:   Jonathan F. Lindvall     Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANCO SANTANDER, S.A.     By:   /s/ Paloma Garcia     Name:   Paloma
Garcia     Title:   Associate     By:   /s/ Isabel Pastor     Name:   Isabel
Pastor     Title:   Associate

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     PNC BANK, NATIONAL ASSOCIATION     By:   /s/ Madeline L. Moran    
Name:   Madeline L. Moran     Title:   Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     THE NORTHERN TRUST COMPANY     By:   /s/ Keith L. Burson     Name:  
Keith L. Burson     Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF THE WEST     By:   /s/ Nicholas Bourne     Name:   Nicholas
Bourne     Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC     By:   /s/ Kayode Sulola     Name:   Kayode
Sulola     Title:   AVP     Executed in London, United Kingdom

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY     By:   /s/ Matt McCain     Name:
  Matt McCain     Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COÖPERATIEVE RABOBANK U.A.,     NEW YORK BRANCH     By:   /s/ Jeff
Geisbauer     Name:   Jeff Geisbauer     Title:   Executive Director     By:  
/s/ Bert Corum     Name:   Bert Corum     Title:   Executive Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     LLOYDS BANK plc     By:   /s/ Erin Walsh     Name:   Erin Walsh    
Title:   Assistant Vice President - W004     By:   /s/ Daven Popat     Name:  
Daven Popat     Title:   Senior Vice President - P003

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ZB, N.A. dba ZIONS FIRST NATIONAL BANK     By:   /s/ Thomas C. Etzel
    Name:   Thomas C. Etzel     Title:   Senior Vice President -       Zions
First National Bank Division

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:   /s/ L. J. Perenyi     Name:   L. J. Perenyi
    Title:   Vice President